PER CURIAM:
Earl S. Gordon appeals the district court’s orders denying relief on his civil complaint and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Gordon v. Chase, No. CA-04-1013-AMD (D. Md. June 18, 2004; filed Feb. 17, 2005 & entered Feb. 22, 2005). Gordon’s motion for a restraining order is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED